{¶ 56} Essentially all three allegations of error — ineffective assistance of counsel, sufficiency of the evidence and manifest weight of the evidence — involve a sole issue: the correct weight of the drugs involved. I affirm the lower court only insofar as there is no evidencein the record of any weight other than that testified to by Lewis, the State's witness. If there is evidence of a weight other than that which was brought forth in the case, it is incumbent upon appellant to develop the appropriate record for our review. Accordingly, I concur in judgment only.